Citation Nr: 1702801	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  08-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a lumbosacral strain, including degenerative disc disease.

2.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran had active service from July 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran was afforded a videoconference before the undersigned Veterans Law Judge in April 2015. A transcript of the hearing is associated with the claims file. 

This matter was previously before the Board in June 2015, at which time the Board denied the Veteran's claims for increased ratings for a left femur fracture with traumatic left hip arthritis, lumbosacral strain including degenerative disc disease, and radiculopathy of the left lower extremity.  

The Veteran appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum decision, the Court vacated the Board's decision with respect to his increased rating claim for degenerative disc disease and determined that a claim for TDIU should have been addressed by the Board.  The Court remanded the claims for an increased rating and TDIU to the Board for additional consideration.  The appeal was dismissed with regard to the Board's denial of entitlement to increased disability ratings for a left femur fracture and lower left extremity radiculopathy.  Those claims are therefore not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At worst, the Veteran's lumbosacral strain was manifested by forward flexion to 45 degrees, extension to 0 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees, with no additional functional limitation due to pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran adequate VA examinations in October 2006, September 2008, February 2009, April 2010, and May 2014. 

The Veteran testified at a Board hearing in April 2015, during which he received proper assistance in developing the claim. 38 C.F.R. § 3.303.

There is no additional evidence that needs be obtained.

Increased rating claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or 

aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply. 

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. Id. 

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. Id. 

There are several notes set out after the diagnostic criteria, with the following applying to the instant case: For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is to 240 degrees. Also, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. Each range of motion should be rounded to the nearest 5 degrees. Id. 

Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code. Id. 

The Veteran was afforded a VA back examination in October 2006. The examination did not show any increased kyphosis or scoliosis. Forward flexion was to about 80 degrees, extension was to zero degrees, and bilateral lateral flexion and rotation were each 20 degrees with pain throughout especially over the extremes of motion. Repetitive use caused increasing aching pain, soreness, tenderness, and fatigability. Flare ups periodically caused a worsening of symptoms. The neurological examination was normal and there were no incapacitating episodes in the past year. 

A November 2006 addendum noted that the gait and toe and heel walking were normal. The Veteran was able to squat without difficulty, but he used a back brace. Muscle strength was 5/5 with no muscle atrophy and good tone.

Private treatment in December 2007 noted localized tenderness, but no swelling of the spine. Forward flexion was to 70 degrees with some pain. Reflexes were symmetric at the knee and at the ankle and muscle strength was 5/5. January and February 2008 records showed similar symptoms. 

A VA examination in September 2008 showed the left leg was approximately 2 centimeters shorter than right. The Veteran's gait was slow and antalgic.  (He has multiple service connected hip and lower extremity impairments not herein at issue.)  He used no assistive devices and had no gross deformity or ankylosis. There was tenderness to palpation on the left side from the level of L3-S1, but no palpable spasming. Forward flexion was to 80 degrees, extension was to 10 degrees, bilateral lateral flexion and rotation were each to 20 degrees. There was pain on motion. Repetitions showed increased pain with all ranges of motion but the same ranges of motion. There were no incapacitating episodes over the past 12 months.

A VA examination in February 2009 showed forward flexion to 70 degrees, extension to 10, bilateral flexion and rotation to 20. There was no additional limitation of motion from DeLuca factors. There were no incapacitating episodes in the last year, but the Veteran did miss 3 days of work due to severe pain. 

An April 2010 VA examination showed constant back pain, moderate stiffness in the morning, and cramps lasting several days multiple times per year. The Veteran was noted to have an unsteady walk, and had fallen previously. He had an antalgic gait and callosities on his feet. He was noted to have pain and difficulty bending and squatting. His forward flexion was to 80 degrees, extension to 10, bilateral lateral flexion and rotation to 30. He had pain, fatigue, weakness, lack of endurance and muscle spasm. There were no changes on repetitions and no incapacitating episodes in last year. 

Private treatment in May 2011 showed there was localized tenderness in the lumbar spine, but no swelling. Range of motion was noted to be age-appropriate and without pain, but no measurements were given. 

A May 2014 VA examination showed constant and chronic back pain, increasing with use. Forward flexion was to 45 degrees with pain at zero degrees, extension was to 0 degrees, bilateral lateral flexion was to 15 degrees with pain at 15 degrees, and bilateral lateral rotation was to 10 degrees with pain at 10 degrees. There was pain on motion, but no additional limitations after repetitions.  Regarding functional loss, the examiner noted less movement than normal weakened movement, and pain on movement.  The Veteran had pain to palpation of the LS spine midline and left levels L2-S1, but no muscle spasm and guarding.  There was no muscle atrophy and no ankylosis.  The examiner found intervertebral disc syndrome, but noted no incapacitating episodes in the prior twelve months. The Veteran used braces and a cane constantly.  Regarding functional impact, the examiner found the Veteran would be unable to do physical work but could do some type of sedentary work.  The Veteran denied flare-ups and did not report and there was no objective evidence to show that pain weakness fatigability or incoordination significantly limited his functional ability during flare-ups or when the low back was used repeatedly over a period of time.

At the April 2015 Board hearing, the Veteran testified that he has flare-ups, which cause him to be bedridden approximately three times per year.  He stated that he has not been prescribed bedrest by his physician because he has been experiencing these flare-ups for many years and knows how to treat them.  He also testified that he was in constant pain due to his back.  He stated that he is able to rotate and bend, albeit with pain. 

The Board observes that the record reflects that the Veteran has complained of low back pain throughout the course of this period on appeal. However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 40 percent disability rating. With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists. "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine 68 (4th Ed. 1987)]. Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile. On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal. Additionally, the competent evidence of record demonstrates that the Veteran has maintained forward flexion to 45 degrees or more throughout the entire period on appeal.  

The Board has also addressed the provisions of 38 C.F.R. § 4.40 and 4.45 (2016). See DeLuca, supra; Mitchell, supra. The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his lumbar spine disability, specifically that although his flexion was to 45 degrees at the May 2014 VA examination, the Veteran experienced pain at zero degrees. 

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating. In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints.  Although there was pain at zero degrees and throughout the Veteran's range of motion, the examiner noted that there was no additional loss of motion on repetitive use. 

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion. See Mitchell, supra.  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance. Id. at 37. In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss. Id. at 36. In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable Diagnostic Code. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.

Therefore, although the Board recognizes that the Veteran has pain throughout his range of motion from zero to 45 degrees, there are no clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45. The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability. See 38 C.F.R. §§ 4.41, 4.10 (2016).

As the Veteran was noted to have a diagnosis of IVDS, the Board has considered whether he is entitled to an increased rating under Diagnostic Code 5243 based on incapacitating episodes.  To warrant an increased rating of 40 percent, the evidence would need to show the Veteran had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  At the May 2014 VA examination, the examiner noted no incapacitating episodes.  However, in his April 2015 hearing testimony, the Veteran reported three flare-ups in the past year caused him to be bedridden or incapacitated for approximately two to three days each time.  Although the schedular criteria defines incapacitating episodes as requiring bed rest prescribed by a physician and treatment by a physician, even assuming the Veteran's episodes meet this criteria, they total 9 days at most and do not meet the criteria for a 40 percent rating.  

The Board finds the Veteran to be competent and credible to describe his symptoms as he has personally experienced them, but finds that the objective medical evidence is more probative in assigning a rating in accordance with the schedular criteria. For the foregoing reasons, the Board cannot grant an increased rating for the Veteran's lumbosacral disability.

Extraschedular rating

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321 (b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In this case, the Veteran's symptoms are expressly contemplated by or are analogous to the rating schedule. As outlined above, the Veteran has lumbosacral strain limitation of motion and pain on motion. Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237. The regulations and case law expressly consider each of these symptoms. In other words, Diagnostic Code 5237 adequately contemplates all of the Veteran's symptoms. Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted. 

As the preponderance of the evidence is against the claims of increased ratings, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating in excess of 20 percent for a lumbosacral strain, including degenerative disc disease is denied.


REMAND

A claim for a total disability evaluation based on individual unemployability (TDIU) is essentially a component of the claim for a higher rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  The Court has considered this issue to have been raised by the record.

In this case, the RO has not considered whether the Veteran is entitled to total disability evaluation based on individual unemployability due to his service-connected disabilities. The Board finds that RO should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran. See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter advising him of the information and evidence needed to award a TDIU. This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2. Upon completion of any necessary development concerning the TDIU claim, the AOJ must adjudicate the claim for TDIU. If additional examination is needed, such examination should be scheduled, including a discussion of the combined effects of the Veteran's service-connected disabilities. 

3. If the benefit is not granted to appellant's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


